Citation Nr: 0302693	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1992 to November 1996.  This matter comes to the 
Board of Veterans' Appeals (Board) from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Portland, 
Oregon Regional Office (RO) which granted service connection 
for dysthymic disorder (depression), rated 30 percent.

In April 2001 the veteran raised claims for increased ratings 
for his service-connected atypical dermatitis, headaches and 
allergic rhinitis.  While he was afforded VA examinations for 
these disorders in January 2002, these claims have not yet 
been adjudicated by the RO.  They are referred to the RO for 
appropriate action.


FINDING OF FACT

Throughout the appellate period the veteran's dysthymic 
disorder has produced occupational and social impairment with 
reduced reliability and productivity; occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's dysthymic 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 3.102, 4.130, 
Diagnostic Code 9433 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified of 
the basis for the rating assigned via RO rating decision in 
April 2001 and statement of the case (SOC) in April 2002.  
The SOC includes cited applicable provisions of the VCAA 
notifying the veteran of his and VA's respective 
responsibilities in the development of the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2000 the veteran indicated that he had only been 
treated by VA. VA treatment records have been associated with 
the claims folder.  The veteran has been afforded a VA mental 
disorders examination.  He has not mentioned any outstanding 
evidence that might support his claim or affect its outcome. 
The evidentiary record is complete.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  It is not prejudicial to the 
veteran to adjudicate his claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

This case involves an appeal as to the initial rating 
assigned with the grant of service connection.  In such 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, it is not shown that the psychiatric 
disability at issue varied in severity during the course of 
the appeal period.  Consequently, there is no evidentiary 
basis for "staged ratings" in this case.  

Dysthymic disorder (depression) is rated under Diagnostic 
Code (Code) 9433 of VA's Rating Schedule.  38 C.F.R. § 4.130.  
Code 9433 provides a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994). 

Factual Background

An August 2000 VA progress note includes a diagnosis of major 
depressive disorder, described as moderate.

On September 2000 VA mental disorders examination, dysthymic 
disorder, secondary to HIV positive condition was diagnosed.  
The veteran displayed a restricted range of affect.  Mild 
short-term memory and concentration deficits were reported.  
The veteran denied past difficulties with suicidal, homicidal 
or psychotic ideation.  There was no evidence of 
hallucinations, delusions or significant cognitive 
impairment.  The examiner noted that the veteran suffered 
from significant social and emotional impairment as a result 
of symptoms of depression.  It was also noted that the 
veteran had displayed a history of abnormalities of conduct 
and judgment given his history of past alcohol abuse, 
alcohol-related driving offenses, domestic violence and 
verbal abuse.  The veteran was considered employable.  His 
level of industrial impairment was described as mild.  A GAF 
score of 55-60 (moderate symptoms of depression) was 
supplied.  A GAF score of 51-60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers)."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).

VA medical records on file include outpatient treatment 
records dated in September 2000 (depression, improving), 
November 2000 (major depressive disorder, continuing to show 
improvement), January 2001 (depression, showing some 
improvement; but with complaints of some suicidal thoughts), 
March 2001 (depression, improving), April 2001 (depression 
with sleep disturbance), and December 2001 (increased 
depression).

Analysis

The Board finds that psychiatric disability picture presented 
by the evidence warrants the assignment of a 50 percent, but 
no higher, rating.  A 50 percent evaluation is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran does not meet all the criteria for a 50 
percent rating for dysthymic disorder, because some of the 
criteria are met, notably, as reported on September 2000 VA 
examination, flattened affect, difficulty in understanding 
complex commands, impairment of short-term memory and 
impaired judgment, his disability picture more nearly 
approximates the criteria for the 50 percent rating, 
warranting the assignment of such rating.  See 38 C.F.R. § 
4.7.  

A rating in excess of 50 percent is not warranted, as there 
is no evidence of deficiencies in most areas due to symptoms 
listed in the schedular criteria.  Neither the VA examination 
report nor the treatment records show obsessional rituals, 
speech impairment, near continuous panic or depression 
affecting ability to function, impaired impulse control, 
spatial orientation, neglect of appearance, difficulty 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  And although 
a January 2001 treatment record notes the veteran had a brief 
suicidal thought, there is no clear evidence of suicidal 
ideation.  The veteran indicated he was neither planning, nor 
obsessing with, suicide.  In short, symptoms of the severity 
listed in the criteria for a 70 percent rating are not shown 
at any time during the appellate period.  Consequently, such 
rating clearly is not warranted.

ORDER

A 50 percent rating for dysthymic disorder is granted, 
subject to the regulations governing payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

